Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March 31, 12 MonthsEnded December 31, 2008 2007 2006 2005 2004 2003 Earnings, as defined: Net income (a) $ 246 $ 1,016 $ 842 $ 695 $ 681 $ 772 Preferred security dividend requirements 5 18 14 2 2 29 Less undistributed income (loss) of equity method investments 3 2 (1 ) (5 ) Income taxes 129 270 268 128 196 162 Total fixed charges as below (excluding capitalized interest, preferred securitydistributions of subsidiaries on a pre-tax basis and interest expense related to discontinued operations) 113 495 476 505 519 494 Total earnings $ 493 $ 1,799 $ 1,597 $ 1,328 $ 1,399 $ 1,462 Fixed charges, as defined: Interest on long-term debt $ 121 $ 522 $ 482 $ 465 $ 491 $ 417 Interest on short-term debt and other interest 5 35 13 29 20 25 Amortization of debt discount, expense and premium - net 4 8 11 23 8 41 Estimated interest component of operating rentals 5 21 29 32 34 45 Preferred securities distributions of subsidiaries on a pre-tax basis 7 23 24 5 5 45 Total fixed charges (b) $ 142 $ 609 $ 559 $ 554 $ 558 $ 573 Ratio of earnings to fixed charges 3.5 3.0 2.9 2.4 2.5 2.6 Ratio of earnings to combined fixedcharges and preferred stockdividends (c) 3.5 3.0 2.9 2.4 2.5 2.6 (a) Net income excludes minority interest, discontinued operations and the cumulative effects of changes in accounting principles. (b) Interest on unrecognized tax benefits is not included in fixed charges. (c) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
